 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BOBBY BROWN,                                       No. 2:17-cv-0177 MCE DB P
12                         Plaintiff,
13              v.                                       ORDER
14    J. CISNEROS, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner, proceeding pro se. On August 7, 2018, the undersigned held a

18   settlement conference, and the parties’ settlement agreement was placed on the court record, and

19   a stipulated dismissal with prejudice was filed. (ECF Nos. 48, 49.) On January 31, 2019,

20   plaintiff inquired as to the status of the settlement proceeds, and noted that six months will have

21   passed by the time his letter is received by the court. Accordingly, IT IS HEREBY ORDERED

22   that within twenty-one days from the date of this order, counsel for defendants shall file a status

23   report as to the payment of settlement proceeds in this action.

24
     Dated: February 5, 2019
25

26

27
     /cw/brow0177.set
28
                                                         1
